            IN THE UNITED STATES DISTRICT COURT FOR THE
                    MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION


PATRICIA COPELAND and                       )
STEVEN COPELAND,                            )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )       CASE NO.: ________
                                            )       JUDGE
TARGET CORPORATION,                         )       JURY DEMAND
                                            )
       Defendant.                           )




                        NOTICE OF REMOVAL OF CIVIL ACTION


       Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Target Corporation ("Target")

files this Notice of Removal of Civil Action on the grounds of diversity of citizenship of the

parties. In support of this Notice, Defendant would show the Court as follows:

       1.      On November 13, 2020, Plaintiffs Patricia Copeland and Steven Copeland

commenced an action against Defendant Target Corporation in the Circuit Court of Rutherford

County, Tennessee, in the case styled Patricia Copeland and Steven Copeland v. Target

Corporation, Docket Number 77922. Pursuant to 28 U.S.C. § 1446(a), copies of all process,

pleadings, and orders served upon Defendant Target in this matter are attached hereto as

Collective Exhibit 1.




     Case 3:20-cv-01100 Document 1 Filed 12/22/20 Page 1 of 3 PageID #: 27
       2.       Collective Exhibit 1 attached hereto includes the only documents filed in this

case. No further proceedings have been filed in the action pending in the Circuit Court of

Rutherford County, Tennessee.

       3.       Defendant Target was served with the Summons and Complaint on December 1,

2020. See Exhibit 1. See id.

       4.       The Plaintiffs seek damages for personal injuries which Plaintiffs allege were

caused by the negligence of the Defendant. The ad damnum set forth in the Plaintiffs’ Complaint

seeks an amount of $975,000.00.

       5.       Under 28 U.S.C. § 1441(a), actions over which the district courts of the United

States have original jurisdiction are proper for removal. This Court has original jurisdiction over

this case under 28 U.S.C. § 1332(a)(1). This action is removable to this Court because this is a

civil action, the Plaintiffs and the Defendants are citizens of different states within the meaning

of 28 U.S.C. § 1332, and the amount in controversy exceeds Seventy-Five Thousand Dollars and

00/100 ($75,000.00), exclusive of interest and costs. The Plaintiffs are citizen residents of Texas.

The Defendant, Target Corporation, is a Minnesota Corporation with its principal offices located

in Minnesota.

       6.       Based upon the foregoing, this Court has original jurisdiction over the above

entitled action pursuant to 28 U.S.C. § 1332. Because the Plaintiffs and the Defendants are

citizens of different states and the amount in controversy exceeds $75,000.00, exclusive of

interest and costs, removal of this action is proper pursuant to 28 U.S.C. § 1441(a) under the

procedures set forth in 28 U.S.C. § 1446.




     Case 3:20-cv-01100 Document 1 Filed 12/22/20 Page 2 of 3 PageID #: 28
       7.      This Notice of Removal is filed with the Clerk of the United States District Court

for the Middle District of Tennessee, Nashville Division, within thirty (30) days, as computed by

Fed. R. Civ. P. 6(a), of service of process upon Defendant, Target Corporation.

       8.      A copy of this Notice of Removal and Collective Exhibit 1 attached hereto has

been filed with the Circuit Court Clerk for the Circuit Court of Rutherford County, Tennessee.

Further, a notice of this filing along with a copy of this Notice of Removal and Collective

Exhibit 1 has been served on the Plaintiffs by and through their counsel.

       WHEREFORE, based upon the foregoing, Defendant, Target Corporation, hereby serves

notice that the above-captioned action pending against Defendant in the Circuit Court of

Rutherford County, Tennessee has been removed therefrom to this Court.

                                             Respectfully submitted,

                                             THOMAS TUCKER LAW

                                     By:     s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III, #22319
                                             Attorney for Target Corporation
                                             1345 Tilton Drive
                                             Franklin, Tennessee 37067
                                             615/244-4693
                                             tomtucker@bellsouth.net



                             CERTIFICATE OF SERVICE

      I do hereby certify that a true and correct copy of the foregoing has been forwarded to Mr.
D. Russell Thomas, THOMAS AND BROWN, 138 South Cannon Avenue, Murfreesboro,
Tennessee 37129, on this 22nd day of December, 2020.



                                             s/Thomas W. Tucker III
                                             THOMAS W. TUCKER III




     Case 3:20-cv-01100 Document 1 Filed 12/22/20 Page 3 of 3 PageID #: 29
